Case 3:18-cv-12598-MAS-LHG Document 9 Filed 10/05/18 Page 1 of 1 PageID: 174



DeNITTIS OSEFCHEN PRINCE, P.C.                        KAZEROUNI LAW GROUP, APC
Ross H. Schmierer, Esq. (RS-7215)                     Abbas Kazerounian, Esq.
525 Route 73 North, Suite 410                         (Pro Hac Vice forthcoming)
Marlton, New Jersey 08053                             245 Fischer Avenue, Unit D1
(856) 797-9951                                        Costa Mesa, CA 92626
sdenittis@denittislaw.com                              (800) 400-6808
rschmierer@denittislaw.com                            ak@kazlg.com

Attorneys for Plaintiff

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 Acutecare Health System, LLC,
                                                    Case No.: 3:18-cv-12598-MAS-LHG

                      Plaintiffs,
 v.                                                 NOTICE OF VOLUNTARY DISMISSAL

 The Olson Research Group, Inc.,

                      Defendant.


       Pursuant to Rule 41(a)(1)(A)(i), Plaintiff hereby voluntarily dismisses this action without

prejudice as to Plaintiff’s individual claims and without prejudice as to the claims of any absent

putative class members.



                                              DeNITTIS OSEFCHEN PRINCE, P.C.

                                              By:     s/ Ross H. Schmierer
                                                      Ross H. Schmierer, Esq.
                                                      525 Route 73 North, Suite 410
                                                      Marlton, New Jersey 08053
                                                      (T): (856) 797-9951
                                                      rschmierer@denittislaw.com
